Citation Nr: 0303905	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  94-41 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had active Air Force service, as an air cargo 
specialist, from June 1969 to March 1973.

This case came to the Board of Veterans' Appeals (Board), 
initially, from a November 1992 decision by the Waco, Texas, 
Regional Office (RO), that denied service connection for a 
right eye disorder, and from a September 1995 decision, of 
which the veteran was notified in October, by the Houston, 
Texas, RO, that denied service connection for PTSD.

In October 1996, the Board remanded the case.  Thereafter, 
his case was transferred to the Muskogee RO, and he was 
afforded a hearing.  In June 1999, the Board remanded the 
case for further development of the evidence pertaining to 
the issues decided herein.


FINDINGS OF FACT

1.  The veteran's right eye disorder-hyperphoria-preexisted 
service and became manifest, but was not aggravated, therein.

2.  There is no medical evidence that the veteran currently 
has PTSD.


CONCLUSION OF LAW

The veteran did not incur or aggravate a right eye disorder, 
nor did he incur PTSD, in service.  38 U.S.C.A. §§ 1110, 
1153, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306, 3.326 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records include a June 1969 
entrance examination where his visual acuity was only 20/30 
right and 20/25 left.  The examiner noted decreased vision, 
and the veteran was assigned a "2" for eyes on his physical 
profile.

In June 1972, the veteran sought different glasses.  On 
examination, corrected visual acuity was 20/30 right and 
20/20 left, and right hyperphoria was diagnosed.  
(Heterophoria is the failure of the visual axes to remain 
parallel after visual fusional stimuli have been eliminated; 
the various forms of heterophoria are named for the direction 
in which the visual axis deviates.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 763 (28th ed. 1994).  Hyperphoria is the upward 
deviation of the visual axis.  Id. at 798.)  The examiner 
noted "deep-seated suppression," and that diplopia could 
not be induced, but said the hyperphoria was "probably the 
reason for the amblyopia (right eye)."  Amblyopia is 
impairment of vision without a detectable organic lesion of 
the eye.  Id. at 53.  

In an October 1972 evaluation report, apparently prepared 
following an accident he had with a rented motor scooter, the 
veteran acknowledged that his conduct violated established 
policies, rules of conduct, and regulations, and that he 
chose to ignore or circumvent them.  The examiner found that, 
at the time he committed certain unnamed offenses, the 
veteran was able to distinguish right from wrong and to 
adhere to that which was right, that he was able to make such 
distinctions and decisions, that he could understand the 
nature of the charges against him, and that he could 
participate in his defense.

In a March 1973 report prepared by and for the Special 
Treatment Center, Lackland Air Force Base, to which the 
veteran had been assigned for substance abuse treatment, the 
diagnoses were adjustment reaction of adolescence with 
immature personality traits, chronic neurotic depression with 
acute components, and improper use of drugs including 
marijuana, amphetamines, barbiturates, heroin, opium, and 
hallucinogens.

In March 1973, the veteran claimed entitlement to service 
connection for orthopedic disorders, but he did not then 
mention eye or psychiatric disorders.  An April 1973  VA 
examination revealed no evidence of any eye disorder.

In a March 1992 statement, the veteran reported 1975 surgery 
to repair or correct muscles in his right eye, and claimed 
entitlement to service connection for a right eye disorder.

November 1976 records from Memphis Methodist Hospital noted 
that the veteran had right hyper primary gaze due to right 
superior oblique palsy, and he underwent a right superior 
oblique tuck and a right inferior oblique recession.  These 
records do not suggest that the veteran's right eye, or 
appurtenant structures, had ever been injured.  The records 
do not address the etiology of the disorder.

In August 1993, the veteran claimed entitlement to service 
connection for PTSD, and the RO later inquired as to the 
circumstances of the claim.  In an October 1994 response, the 
veteran reported that he arrived in Vietnam in October 1969 
and was attached, in January 1970, to an Army unit stationed 
at the airfield on a Military Assistance Command-Vietnam 
(MACV) compound where he remained until July 1970.  While he 
was there, the compound reportedly came under rocket and 
ground attack and was overrun.  After the attack, he 
reportedly helped to load casualties onto evacuation 
aircraft, and extinguish a fire in the fuel storage area.  He 
returned to the States in November 1970, married and had a 
child.  He then began to drink and use drugs.

In January 1972, he was reassigned to Utapao Air Force Base, 
Thailand.  He reportedly fought this reassignment to no 
avail.  His wife left him while he was in Thailand, and he 
described that as the "most traumatic thing to happen" to 
him since the war.  (Emphasis in the original.)  He took 10 
days leave and returned to the States, but was unable to save 
his marriage, and returned to his unit a day late for which 
he was given nonjudicial punishment.  He said his substance 
abuse escalated after his wife left him, and he was easily 
able to obtain controlled substances in Thailand.  He said 
his drugs of choice were "uppers," which got him through 
the long days, "downers," that helped him rest at night, 
and marijuana.  He said his drug use affected his job 
performance and personal safety and, in October 1972, he fell 
off a loading dock and broke his arm.  About that same time 
he rode a rented motor scooter recklessly and had an 
accident.  (An October 1972 service medical record briefly 
reflects a psychiatric examination to assess criminal 
accountability.)  He said he received nonjudicial punishment 
on two more occasions, and was transferred to a substance 
abuse treatment program, an assignment confirmed by service 
medical records.

He contended that, since service, he had a lengthy history of 
losing jobs, and he submitted a list of employers that bore 
out his contention.  He said he was unable to maintain 
employment due to insomnia, depression, drug abuse, and a 
plethora of physical problems.  He said that, in 1989, a Vet 
Center helped him get copies of records and an appointment 
for a VA examination, but a sentencing judge would not permit 
his transfer to a VA hospital and, in January 1990, he was 
sent to prison.  Currently, he complained of insomnia, 
nightmares, depression, and thoughts of suicide.

In his October 1994 statement, the veteran contended that 
service medical records, particularly for the period from 
January to July 1970, were missing.  He said those records 
would show that a rocket attack "blew out my eye" which was 
"popped back in and bandaged."  He said he began to 
experience double vision two years after his separation from 
service.  Currently, he had "problems with vision not 
associated with nearsightedness that I had when I enlisted in 
the service."

In a March 1995 letter, the veteran said he had PTSD and 
problems with blurred vision.

In an April 1996 statement, the veteran reported that his 
duties at the MACV compound included unloading aircraft with 
an all-terrain forklift.  In addition, he was periodically 
assigned to a bunker for perimeter security.  Reportedly one 
night, while manning a bunker, his M-16 jammed and he used an 
M-79 grenade launcher to kill a sapper who was attempting to 
breach their defenses.

In his August 1996 Substantive Appeal, VA Form 9, the veteran 
again contended that his service medical records were missing 
and that Army records would show that he was treated by a 
medic for depression, an eye injury, shell shock, and 
exposure to "CS gas." The Board notes that the RO has made 
repeated efforts to obtain additional service medical records 
without success.  As further efforts would be futile, the 
Board is constrained to conclude that there are no additional 
military medical records available.

In March 1998, the veteran reported his relocation to 
Oklahoma.

At a February 1999 travel Board hearing, the veteran 
testified about his Vietnam service and, in particular, about 
the events of one night in January 1970 when his installation 
came under rocket attack while he was on perimeter security.  
He said that the concussion from a rocket that landed nearby 
blew his eye "out of the socket" and that a medic "popped 
it back in" and told him he would be "all right."  He was 
not evacuated for medical treatment and, in fact, had no 
further medical treatment for the eye that was "blown out."  
Other stressor events included harassing enemy small arms 
fire and loading US casualties onto aircraft.  The veteran 
named some of the personnel he knew in Vietnam who were 
killed or wounded.  

After returning to the United States in late 1970; the 
veteran testified that he "bounced back" from his Vietnam 
tour, had no psychiatric problems, and that he functioned 
well.  Then, after a year or so in the States, he was 
assigned to Thailand.  He said he did not seek treatment for 
his right eye in Thailand, though the eye reportedly began to 
drift to the right.  He denied seeing double at that time.  
The veteran testified that "the thing that set off my PTSD" 
was news that his wife was seeking a divorce.  He said that 
news "hurt me so bad that I just completely lost it and I 
was that way for years and years."  He said he resented 
being assigned to an overseas tour after having already 
completed one, and he blamed the service for the failure of 
his marriage.

The veteran testified that problems with his right eye 
developed in 1974.  He said the eye veered off focus when he 
was tired, but he was able to "concentrate real hard and . . 
. make my eye stay forward" so as to prevent diplopia.  
Eventually, however, he could not make both eyes work 
together, and he began to see double.  He went to a Lions 
Club and was provided corrective surgery.  He said a doctor 
told him the eye muscle had been stretched so far by the 
concussion from the exploding rocket that it could not return 
to normal.

The veteran testified that he was incarcerated for three 
months in 1989 and from January 1990 to September 1997, that 
he was treated for PTSD while incarcerated, and that he would 
submit treatment records.  He said that, currently, he had 
nightmares and thoughts of ending it all.

Records from the Texas Department of Criminal Justice (TDCJ), 
include one dated in May 1990 that noted, on Axis I, 
schizoaffective disorder, depressive type, and no Axis II 
diagnosis.  A November 1990 record noted no Axis I diagnosis 
and, on Axis II, personality disorder not otherwise 
specified.  A July 1991 record noted that the veteran had 
depressive episodes, nightmares, and problems controlling his 
temper.  The diagnoses included schizoaffective disorder and 
personality disorder not otherwise specified.  A March 1992 
record noted complaints of anxiety, irritability, insomnia, 
and mood swings, and the diagnosis was schizoaffective 
disorder.

A social history assessment dated in April 1992 noted that 
the appellant underwent an evaluation for PTSD, but there is 
no indication that he was diagnosed with PTSD.  

Counseling notes, dated one to several days apart from May 
1990 to July 1991, showed that the veteran participated in 
the Vietnam Veterans Group and the Aggression Control Group.  
On the earliest record, he complained of nightmares, 
insomnia, and anxiety.  He said he had been attached to MACV 
Intelligence in Vietnam, denied any drug history, complained 
of "vague flashbacks" from Vietnam, and admitted to 
aggressive behavior.  The counselor recorded an 
"[i]ndication he is suffering from PTSD" and "some 
depression."  All counseling notes after the earliest one 
showed diagnoses of schizoaffective disorder and there were 
no further references to PTSD.

A July 1992 TDCJ record reflected a diagnosis of myopia, and 
an August 1995 record showed corrected visual acuity of 20/20 
bilaterally.

In May 1999, the veteran stated that he was unable to secure 
treatment records from Austin, Texas.  He requested that his 
claim be processed without them  

Pursuant to the June 1999 Board decision remanding the case, 
the RO submitted the claim file to a VA ophthalmologist for 
an opinion.  In a February 2000 letter, the chief of the 
ophthalmology section at a VA hospital reported that he had 
reviewed the file.  He noted the June 1972 examination and 
diagnosis of right hyperphoria without diplopia, and the 
examiner's suggestion that that condition might explain the 
visual impairment (20/30) in the right eye.  He also noted 
that visual acuity was 20/30 on the right at the June 1969 
entrance examination, and said that hyperphoria would be a 
long-standing, and not an acute, problem.  He said that 
diplopia due to hyperphoria can become more manifest with 
stress or fatigue, a fact the veteran also noted.  The doctor 
concluded that superior oblique palsy was probably present 
since birth, that the veteran had conditioned himself to 
"fuse objects," and that the disorder became manifest, but 
was not incurred, while the veteran was in service.

Analysis

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted during the course 
of this appeal.  VCAA prescribes VA duties to notify the 
claimant of the evidence needed to substantiate a claim, of 
the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  The VCAA 
also prescribes VA duties to help a claimant obtain relevant 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, and VA duties pursuant 
thereto are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

Here, the November 1992 and September 1995 RO decisions 
explained the shortcomings in the veteran's claims, and 
statements and supplemental statements of the case explained 
the applicable law.  In addition, an April 2002 letter 
explained the VCAA, and solicited from the veteran, and 
offered VA help in obtaining, additional evidence in support 
of his claims.  The veteran was specifically advised what he 
needed to do, and what VA would do relative to his claims.  
The evidence of record includes service medical records, 
statements in support of his claims, non-VA treatment 
records, operation reports, and discharge summaries, and a 
medical opinion from a VA ophthalmologist.  Finally, in a 
January 2003 letter, the RO advised the veteran that his case 
was being sent to the Board, and invited him to submit any 
additional evidence he had directly to the Board, but he has 
not responded to that letter.

There is no information, from the veteran or otherwise in the 
claim file, that suggests the location of additional relevant 
evidence.  The Board is unaware of any such evidence, and 
finds that all available probative evidence has been obtained 
and is of record.  Since there is no probative evidence not 
of record, it is not possible for VA to notify the veteran of 
additional evidence he should obtain and evidence VA would 
obtain, and any failure to provide such a pro forma notice 
could not constitute more than harmless error.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that all relevant evidence has 
been obtained, and that VA has complied with the notice and 
duty-to-assist provisions of VCAA.  Hence, the Board turns to 
an analysis of the merits of the claims.

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish entitlement 
to service connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred or aggravated there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

If disability due to a disorder that preexisted service 
increases during service, the preexisting disorder is 
presumed to have been aggravated in service unless there is a 
specific finding, based on clear and unmistakable evidence, 
that the increased disability is due to the natural progress 
of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A 
transient flare-up during service of a preexisting disorder 
does not, in the absence of evidence of a worsening of the 
underlying condition, constitute aggravation of the disorder.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Finally, it is the responsibility of the Board to weigh the 
evidence and determine where to give credit and where to 
withhold the same.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  

With regard to the claim of entitlement to service connection 
for a right eye disorder, the Board finds incredible the 
veteran's account of a right eye injury.  It is difficult to 
believe that simple proximity to an explosion, that caused no 
lacerations or other wounds, could "blow" an eyeball out of 
the socket.  Moreover, it is impossible to believe that such 
an injury-enucleation, save for severing the optic nerve and 
musculature-regardless of how it occurred, could or would be 
treated by merely "popping" the eyeball back into its 
socket.  Accordingly, the Board concludes that such an injury 
did not occur.  Further, the only right eye disorder the 
veteran has ever suffered, other than diminished visual 
acuity due to refractive error, which cannot be service 
connected under 38 C.F.R. § 3.303 (2002), is the hyperphoria 
manifested in 1972.

As for whether service connection for the hyperphoria should 
be granted, the Board notes that visual impairment in the 
right eye was noted at a June 1969 entrance examination.  The 
1972 examination that diagnosed hyperphoria also noted 
"deep-seated suppression," and the veteran said that, by 
concentrating, he had been able to keep his right eye from 
drifting.  Moreover, the examiner, in 1972, reported that he 
could not induce diplopia, and the veteran said diplopia did 
not begin until two years after service.  The VA 
ophthalmologist opined in 2000 that the veteran had 
hyperphoria from birth, and had learned to compensate for it.  
That opinion is consistent with the 1972 report and the 
veteran's own statements.  The VA ophthalmologist said that, 
although hyperphoria became manifest in service due, perhaps, 
to fatigue or stress, it was not incurred there, and the 
Board is constrained to agree.

In sum, the competent medical evidence suggests that the 
veteran was born with hyperphoria, that he taught himself to 
compensate for it, and that it became manifest in-service to 
the extent it was diagnosed.  However, the manifestation in 
service did not represent a worsening of the underlying 
disability, and the disability did not actually worsen until 
diplopia developed two years after the veteran's separation 
from service.

Further, since the veteran had corrective surgery in 1976, 
and visual acuity was 20/20 in 1995, it is not entirely clear 
that he still has hyperphoria, or any other eye disorder 
save, perhaps, for refractive error which is not a disability 
for VA compensation purposes.  38 C.F.R. § 3.303(c).  Indeed, 
his only current complaint is blurred vision, not double 
vision.  Service connection for a right eye disorder is not 
warranted in the absence of evidence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

With regard to service connection for PTSD, in the absence of 
evidence to the contrary, the Board fully credits the 
veteran's report of the January 1970 rocket attack at Song 
Be.  But many Vietnam veterans experienced traumatic events 
without ill effect, and experiencing such events does not, in 
and of itself, warrant service connection for PTSD.  Further, 
in this case, the veteran reported that, during the months 
following his Vietnam tour, he "bounced back" from his 
service there.  He was not able, however, to "bounce back" 
from the "most traumatic thing to happen" to him since the 
war-the failure of his marriage-and that "hurt me so bad 
that I just completely lost it and I was that way for years 
and years."  The Board finds that the veteran experienced 
traumatic events in Vietnam and again two years later in 
Thailand when his wife left him, but notes that his plunge 
into drug abuse occurred, not in Vietnam or soon after his 
service there, but after the failure of his marriage while he 
was stationed in Thailand.

Without regard to the veteran's experiences, the fact is that 
he is currently diagnosed with a personality disorder-not a 
disability for VA compensation purposes, see 38 C.F.R. 
§ 3.303(c)-and schizoaffective disorder.  PTSD has not been 
diagnosed.  Without competent evidence that the veteran 
currently suffers from PTSD due to service, service 
connection may not be granted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right eye disorder and PTSD is 
denied.


____________________________________________
	DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

